Exhibit 2.1 Execution Copy AGREEMENT AND PLAN OF MERGER BY AND BETWEEN FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. AND FIRST NATIONAL SECURITY COMPANY DATED AS OF JULY 1, 2013 Table of Contents Page ARTICLE I DEFINITIONS Section 1.1. Definitions 1 ARTICLE II THE MERGER Section 2.1. The Merger 5 Section 2.2. Effective Time 5 Section 2.3. Closing 5 Section 2.4. Tax Consequences 5 Section 2.5. Effects of the Merger 5 Section 2.6. Conversion of Stock 5 Section 2.7. Reserved 7 Section 2.8. Exchange of Stock Certificates 7 Section 2.9. No Further Rights or Transfers; Cancellation of Treasury Shares 8 Section 2.10. Withholding 9 Section 2.11. Reservation of Shares 9 ARTICLE III THE SURVIVING CORPORATION Section 3.1. Articles of Incorporation 9 Section 3.2. Bylaws 9 Section 3.3. Directors and Officers 9 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF COMPANY Section 4.1. Existence and Power 10 Section 4.2. Authorization 10 Section 4.3. Governmental Authorization 11 Section 4.4. Non-contravention 11 Section 4.5. Capitalization 11 Section 4.6. Subsidiaries 12 Section 4.7. Financial Statements 13 Section 4.8. Absence of Certain Changes 13 Section 4.9. Legal Proceedings 13 Section 4.10. No Undisclosed Material Liabilities 14 Section 4.11. Material Contracts 14 Section 4.12. Title to Assets; Condition of Assets 16 Section 4.13. Intellectual Property 17 Section 4.14. Taxes 18 Section 4.15. Employee Benefit Plans 20 Section 4.16. Environmental Matters 22 Section 4.17. Insurance 23 Table of Contents (continued) Page Section 4.18. Labor Matters 23 Section 4.19. Reports 25 Section 4.20. Compliance with Applicable Law 25 Section 4.21. Agreements with Regulatory Agencies 26 Section 4.22. Investment Securities 26 Section 4.23. No Investment Adviser 26 Section 4.24. Loans 26 Section 4.25. Deposit Insurance 28 Section 4.26. Transactions with Affiliates 28 Section 4.27. Company Records 29 Section 4.28. Information Provided 29 Section 4.29. Finders’ Fees 29 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT Section 5.1. Existence and Power 29 Section 5.2. Authorization 30 Section 5.3. Governmental Authorization 30 Section 5.4. Non-contravention 31 Section 5.5. Capitalization 31 Section 5.6. Subsidiaries 32 Section 5.7. Financial Statements 32 Section 5.8. Absence of Certain Changes 34 Section 5.9. Legal Proceedings 34 Section 5.10. No Undisclosed Material Liabilities 34 Section 5.11. Material Contracts 35 Section 5.12. Title to Assets; Condition of Assets 36 Section 5.13. Intellectual Property 38 Section 5.14. Taxes 38 Section 5.15. Employee Benefit Plans 40 Section 5.16. Environmental Matters 42 Section 5.17. Insurance 43 Section 5.18. Labor Matters 43 Section 5.19. Reports 44 Section 5.20. Compliance with Applicable Law 45 Section 5.21. Agreements with Regulatory Agencies 46 Section 5.22. Investment Securities 46 Section 5.23. No Investment Adviser 46 Section 5.24. Loans 46 Section 5.25. Deposit Insurance 48 Section 5.26. Transactions with Affiliates 48 Section 5.27. Parent Records 49 ii Table of Contents (continued) Page Section 5.28. Information Provided 49 Section 5.29. Finders’ Fees 49 ARTICLE VI COVENANTS RELATING TO CONDUCT OF BUSINESS Section 6.1. Conduct of the Company 49 Section 6.2. Covenants of Parent 50 ARTICLE VII ADDITIONAL AGREEMENTS Section 7.1. Regulatory Matters 51 Section 7.2. Access to Information 52 Section 7.3. SEC Filings and Shareholder Approval 53 Section 7.4. Public Disclosure 55 Section 7.5. Additional Agreements 55 Section 7.6. Indemnification; Directors’ and Officers’ Insurance 55 Section 7.7. No Solicitation 57 Section 7.8. Certain Notices 63 ARTICLE VIII CONDITIONS PRECEDENT Section 8.1. Conditions to Each Party’s Obligation to Effect the Closing 63 Section 8.2. Conditions to Obligations of Parent 64 Section 8.3. Conditions to Obligations of Company 65 ARTICLE IX TERMINATION AND AMENDMENT Section 9.1. Termination 66 Section 9.2. Effect of Termination 67 Section 9.3. Termination Fee 67 Section 9.4. Amendment 68 Section 9.5. Extension; Waiver 68 ARTICLE X GENERAL PROVISIONS Section 10.1. No Survival of Representations and Warranties and Agreements 68 Section 10.2. Expenses 68 Section 10.3. Notices 68 Section 10.4. Interpretation 70 Section 10.5. Counterparts 70 Section 10.6. Entire Agreement 70 Section 10.7. Governing Law; Venue; WAIVER OF JURY TRIAL 70 Section 10.8. Specific Performance 71 iii Table of Contents (continued) Page Section 10.9. Severability 71 Section 10.10. Assignment; Third-Party Beneficiaries 71 Exhibit A – Form of Voting Agreement iv AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (this “ Agreement ”), dated as of July 1, 2013, is entered into by and between First Federal Bancshares of Arkansas, Inc., an Arkansas corporation (“ Parent ”), and First National Security Company, an Arkansas corporation (the “ Company ”) (each, a “ Party ,” and together, the “ Parties ”). RECITALS WHEREAS, the boards of directors of the Company (the “ Company Board ”) and Parent (the “ Parent Board ”) have determined that it is in the best interests of their respective companies and their shareholders to consummate the strategic business combination transaction provided for in this Agreement in which the Company will, on the terms and subject to the conditions set forth in this Agreement, merge with and into Parent (the “ Merger ”), with Parent as the surviving corporation in the Merger (sometimes referred to in such capacity as the “ Surviving Corporation ”); WHEREAS, the Company and Parent have required, as a condition to their willingness to enter into this Agreement, that the respective majority shareholders of the Company and Parent enter into Voting Agreements, dated as of the date hereof, substantially in the form attached as Exhibit A (the “ Voting Agreements ”); and WHEREAS, the Parties intend that for federal income Tax purposes the Merger shall qualify as a “reorganization” within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the “ Code ”), and this Agreement shall constitute a “plan of reorganization” for purposes of Sections 354 and 361 of the Code. NOW, THEREFORE, in consideration of the foregoing and the representations, warranties, covenants and agreements set forth herein, and for other good and valuable consideration, and intending to be legally bound, the Parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.1. Definitions . (a)
